Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,102,264.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art since patent 264’ includes all of the claim limitations in the instant application.
With respect to claim 1, Patent 264’ Claim 1 discloses an electronic data message processing apparatus comprising: accessing information related to a coordinated interaction associated with a plurality of users, the coordinated interaction associated with at least a data channel for carrying interaction data and a real time communication (RTC) channel; receiving, from a device associated with a first user of the plurality of users, an instruction in the RTC channel to initiate a coordinated effect, the effect altering the coordinated interaction as applied to at least a second user of the plurality of users different from the first user; forwarding the instruction to a device associated with the second user; receiving, from the device associated with the second user on the RTC channel, an agreement to initiate the coordinated effect; and forwarding the agreement to the device associated with the first user.
With respect to claim 2, Patent 264’ Claim 1 discloses receiving a delay request from the device associated with the second user, the delay request indicating that the device associated with the second user requires additional data before initiating the coordinated effect.
With respect to claim 3, Patent 264’ Claim 2 discloses receiving, from the device associated with the first user or the device associated with the second user, an application programming interface (API) call including generic data, the generic data applicable to the coordinated effect.
With respect to claim 4, Patent 264’ Claim 3 discloses determining if the API call is transmitted in an unreliable mode or a reliable mode, wherein: the generic data is forwarded to the device associated to the second user without a delivery guarantee if the API call is transmitted in the unreliable mode, or the generic data is retransmitted to the device associated to the second user if no acknowledgement of receipt of the generic data is received within a predetermined amount of time if the API call is transmitted in the reliable mode.
With respect to claim 5, Patent 264’ Claim 4 discloses wherein the coordinated interaction comprises a video exchange, the interaction data comprises video data, and the coordinated effect graphically modifies the video data.
With respect to claim 6, Patent 264’ Claim 5 discloses receiving, from the device associated with the first user or the device associated with the second user, a call to a service providing a functionality for supporting the coordinated effect, the call comprising data of a predefined type associated with the service.
With respect to claim 7, Patent 264’ Claim 6 discloses wherein the functionality comprises one or more of: a turn negotiation, turn yielding, scorekeeping, or leadership selection.
With respect to claim 8, Patent 264’ Claim 7 discloses A non-transitory computer-readable medium storing instructions configured to cause one or more processors to: access information related to a coordinated interaction associated with a plurality of users, the coordinated interaction associated with at least a data channel for carrying interaction data and a real time communication (RTC) channel; receive, from a device associated with a first user of the plurality of users, an instruction in the RTC channel to initiate a coordinated effect, the effect altering the coordinated interaction as applied to at least a second user of the plurality of users different from the first user; forward the instruction to a device associated with the second user; receive, from the device associated with the second user on the RTC channel, an agreement to initiate the coordinated effect; and forward the agreement to the device associated with the first user.
With respect to claim 9, Patent 264’ Claim 7 discloses storing instructions for receiving a delay request from the device associated with the second user, the delay request indicating that the device associated with the second user requires additional data before initiating the coordinated effect.
With respect to claim 10, Patent 264’ Claim 8 discloses storing instructions for receiving, from the device associated with the first user or the device associated with the second user, an application programming interface (API) call including generic data, the generic data applicable to the coordinated effect.
With respect to claim 11, Patent 264’ Claim 9 discloses storing instructions for determining if the API call is transmitted in an unreliable mode or a reliable mode, wherein: the generic data is forwarded to the device associated to the second user without a delivery guarantee if the API call is transmitted in the unreliable mode, or the generic data is retransmitted to the device associated to the second user if no acknowledgement of receipt of the generic data is received within a predetermined amount of time if the API call is transmitted in the reliable mode.
With respect to claim 12, Patent 264’ Claim 10 discloses wherein the coordinated interaction comprises a video exchange, the interaction data comprises video data, and the coordinated effect graphically modifies the video data.
With respect to claim 13, Patent 264’ Claim 11 discloses storing instructions for receiving, from the device associated with the first user or the device associated with the second user, a call to a service providing a functionality for supporting the coordinated effect, the call comprising data of a predefined type associated with the service.
With respect to claim 14, Patent 264’ Claim 12 discloses wherein the functionality comprises one or more of: a turn negotiation, turn yielding, scorekeeping, or leadership selection.
With respect to claim 15, Patent 264’ Claim 13 discloses a hardware processor circuit configured to access information related to a coordinated interaction associated with a plurality of users, the coordinated interaction associated with at least a data channel for carrying interaction data and a real time communication (RTC) channel; a network interface for communicating on a network; instruction reception logic configured to receive, from a device associated with a first user of the plurality of users, an instruction in the RTC channel to initiate a coordinated effect, the effect altering the coordinated interaction as applied to at least a second user of the plurality of users different from the first user; instruction forwarding logic configured to forward the instruction to a device associated with the second user; agreement reception logic configured to receive, from the device associated with the second user on the RTC channel, an agreement to initiate the coordinated effect; and agreement forwarding logic configured to forward the agreement to the device associated with the first user.
With respect to claim 16, Patent 264’ Claim 13 discloses delay logic configured to receive a delay request from the device associated with the second user, the delay request indicating that the device associated with the second user requires additional data before initiating the coordinated effect.
With respect to claim 17, Patent 264’ Claim 14 discloses data reception logic configured to receive, from the device associated with the first user or the device associated with the second user, an application programming interface (API) call including generic data, the generic data applicable to the coordinated effect.
With respect to claim 18, Patent 264’ Claim 15 discloses data forwarding logic configured to determine if the API call is transmitted in an unreliable mode or a reliable mode, wherein: the generic data is forwarded to the device associated to the second user without a delivery guarantee if the API call is transmitted in the unreliable mode, or the generic data is retransmitted to the device associated to the second user if no acknowledgement of receipt of the generic data is received within a predetermined amount of time if the API call is transmitted in the reliable mode.
With respect to claim 19, Patent 264’ Claim 16 discloses wherein the coordinated interaction comprises a video exchange, the interaction data comprises video data, and the coordinated effect graphically modifies the video data.
With respect to claim 20, Patent 264’ Claim 17 discloses receiving, from the device associated with the first user or the device associated with the second user, a call to a service providing a functionality for supporting the coordinated effect, the call comprising data of a predefined type associated with the service.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub # 2014/0108568, hereinafter Lee) and in view of Philonenko (US 2016/0212265, hereinafter Philonenko).
With respect to claim 1, Lee discloses a method, comprising: 
accessing information related to a coordinated interaction associated with a plurality of users, the coordinated interaction associated with at least a data channel for carrying interaction data and a real time communication (Lee, [0035]-[0036], all of communication service users to simultaneously and conveniently use multimedia content, such as music, movies, or e-books while performing various types of communication services, such as services for a voice call, a voice chat, that is, a chat during a voice call, a text chat, voice or video message transfer, a video call, a video chat,  real-time text chat service, a chat service during a voice call, or a video chat service, between smart terminals); 
receiving, from a device associated with a first user of the plurality of users, an instruction in the real time communication to initiate a coordinated effect, the effect altering the coordinated interaction as applied to at least a second user of the plurality of users different from the first user ([0075], users are engaged in a communication service between a first terminal and a second terminal.  The user of the first terminal selects a sound source or a video file desired to be listened to or viewed together with the user of the second terminal 13 through a predetermined application installed on the terminal, and selects file transfer for the selected file); 
forwarding the instruction to a device associated with the second user ([0076], the application of the first terminal 15 requests the service provision system to share multimedia content and transmits a signal required to invite the second terminal 13 to the multimedia content sharing service to the SS 131 of the service provision system); 
receiving, from the device associated with the second user on the real time communication, an agreement to initiate the coordinated effect ([0076]-[0077] the multimedia content sharing request signal may be generated in the form of an INVITE message from the first terminal 15 to the second terminal 13.  If the MSRP session information is accepted by the second terminal 13, the SS 131 receives a response message (200 OK) containing the MSRP session information of the second terminal 13 from the second terminal 13.); and 
forwarding the agreement to the device associated with the first user ([0077], If the MSRP session information is accepted by the second terminal 13, the SS 131 receives a response message (200 OK) containing the MSRP session information of the second terminal 13 from the second terminal 13 (S331). Further, the SS 131 forwards the 200 OK message received from the second terminal 13 to the first terminal 15).
While Lee discloses real-time text chat services, Lee does not explicitly disclose a real time communication (RTC) channel.
In the same field of endeavor, Philonenko discloses in [0051], interaction over the first communication channel regarding customer’s feedback or input may be solicited via a second of the multiple communication channels.  The first communication channel 316a may facilitate real-time communications (e.g., voice or video) whereas the second communication channel 316b may carry data or near-real-time communications such as a chat or Instant Message (IM). In this way, the customer can continue interacting in real time over the first communication channel.  Lee and Philonenko are analogous art because they disclose interactive communication over real-time communications.
Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Lee with real time communication (RTC) channel, as disclosed in Philonenko, in order to facilitate real-time communications.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more efficient system by being another to interaction on or near real-time communications.
With respect to claim 3, Lee discloses further comprising receiving, from the device associated with the first user or the device associated with the second user, an application programming interface (API) call including generic data, the generic data applicable to the coordinated effect ([0075],  [0079] the user of the first terminal selects a sound source or a video file desired to be listened to or viewed together with the user of the second terminal through an application installed on the terminal and selects file transfer for the selected file. The first terminal 15 loads multimedia content data, such as the corresponding sound source or video file, into an MSRP SEND message depending on the selection of a file transfer menu by the user and sends a resulting MSRP SEND message to the second terminal.)
With respect to claim 4, Lee discloses further comprising determining if the API call is transmitted in an unreliable mode or a reliable mode, wherein: the generic data is forwarded to the device associated to the second user without a delivery guarantee if the API call is transmitted in the unreliable mode, or 
	the generic data is retransmitted to the device associated to the second user if no acknowledgement of receipt of the generic data is received within a predetermined amount of time if the API call is transmitted in the reliable mode ([0081], The MSRP server 135 receives an MSRP REPORT message, indicating whether or not the multimedia content data contained in the MSRP SEND message has been successfully received, from the second terminal 13.  If the results of the file transfer indicate unsuccessful file transfer, asks the user whether to select retransmission.  If the user selects retransmission, the application of the first terminal 15 returns to the step immediately before step S351 so as to retransmit the previously selected sound source or video file.).
With respect to claims 8, 10-11, 15, and 17-18, they are of similar claims as claims 1, and 3-4 above.  Therefore, they are rejected for the same reasons above.
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pholnenko and in view of Charlton (US # 2018/0131878, hereinafter Charlton).
With respect to claims 5, 12, and 19, Lee and Pholnenko do not clearly disclose wherein the coordinated interaction comprises a video exchange, the interaction data comprises video data, and the coordinated effect graphically modifies the video data.
In the same field of endeavor, Charlton discloses in [0059]-[0061] The modifier contexts may be a set of categories assigned to filters or other modifiers to be applied to the image, video stream, or real-time field of view captured by the image capture device and presented on a display of the client device 110. A modifier is an image filter, a digital lens, a set of add-on graphical elements, or any other suitable visual effect or modification which may be applied to at least a portion of an image, video stream, or real time or live field of view of an image capture device.  Lee, Philonenko and Charlton are analogous art because they disclose interactive user communication.
Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Lee and Philonenko with wherein the coordinated interaction comprises a video exchange, the interaction data comprises video data, and the coordinated effect graphically modifies the video data, as disclosed in Charlton, in order to modify the image during capture.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more versatile system by allowing the users to modify images captured at real-time.
With respect to claims 6, 13, and 20, Lee and Pholnenko do not clearly disclose from the device associated with the first user or the device associated with the second user, a call to a service providing a functionality for supporting the coordinated effect, the call comprising data of a predefined type associated with the service.
In the same field of endeavor, Charlton discloses in [0059]-[0061] The modifier contexts may be a set of categories assigned to filters or other modifiers to be applied to the image, video stream, or real-time field of view captured by the image capture device and presented on a display of the client device 110 .  Lee, Philonenko and Charlton are analogous art because they disclose interactive user communication.
Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Lee and Philonenko with from the device associated with the first user or the device associated with the second user, a call to a service providing a functionality for supporting the coordinated effect, the call comprising data of a predefined type associated with the service, as disclosed in Charlton, in order to modify the image during capture.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more versatile system by allowing the users to modify images captured at real-time.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pholnenko in view of Charlton and in view of Ramachandran (US # 2016/0346690, hereinafter Ramachandran).
With respect to claims 7 and 14, Lee, Pholnenko, and Charlton do not clearly disclose wherein the functionality comprises one or more of: a turn negotiation, turn yielding, scorekeeping, or leadership selection.
In the same field of endeavor, Ramachandran discloses in [0004], [0006] a first electronic device can receive a first communication from a second electronic device and can update a tracked parameter (e.g., a score) of a game based on the first communication.  The electronic device can also include a computer-readable storage medium containing instructions, that, when executed by the one or more processors, cause the one or more processors to perform actions including receiving a first communication from a second electronic device and updating a tracked parameter of a game based on the first communication.  [0025] discloses score updates can be sent from the score-adjusting device to one or more user devices. For example, a server computer (e.g., one located at a game location or a remote server) can push an updated score to all user devices subsequent to each score adjustments.  Lee, Philonenko, Charlton, and Ramachandran are analogous art because they disclose interactive user communication.
Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Lee, Philonenko, and Charlton with wherein the functionality comprises one or more of: a turn negotiation, turn yielding, scorekeeping, or leadership selection, as disclosed in Ramachandran, in order to keep score.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more efficient system by allowing multiple users to help with the same task cooperatively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443